DETAILED ACTION
This communication is response to the application filed 04/13/2020. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020, 04/16/2021, 07/26/2021, 08/31/2021, 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claims 1, 8, and 15, the claims does/do not fall within at least one of the four categories of patent eligible subject matter. In view of MPEP section 2106 IV.B.2. (b) define non-statutory processes because they merely manipulate an abstract idea without a claimed limitation to a practical application. The language of the claims raise a question as to whether the claims are directed merely to abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101. A program not claimed as being executed by a computer is descriptive material per se and is not statutory process. Applicant is advised to amend the claims by specifying the claims being directed to a practical application and producing a tangible result being executed by a computer.

Regarding claims 2-7, 9-14, and 16-20, they are rejected due to their dependency on rejected independent claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2015/0161927 to HEKSTRA discloses apparatus wherein wherein the 1:2 multiplexer comprises a plurality of mux-units, the mux-unit comprises an input terminal, a first output terminal and a second output terminal, the input terminal receives the data source from the data line, the first output terminal controlled by a first switching signal and the second output terminal controlled by a second switching signal are respectively coupling to one of the sub-pixels in the m column and the other of the sub-pixels in the m+1 column of the same row corresponding to the same color and the same polarity.
US Patent 5,857,035 to Rust discloses arithmetic coding compressor for encoding multiple bit values.
US Patent 10,297,214 to Lin discloses a high resolution demultiplexer (demux) driver circuit, comprising: a plurality of scan lines connected respectively to sub-pixels of corresponding column, a plurality of data lines connected respectively to sub-pixels of corresponding row, and a plurality of multiplexer (mux) modules; each mux module comprising two thin film transistors, with gates connected respectively to first and second shunt control signals, sources connected to same data signal, and drains connected respectively to data line near the two same color sub-pixel row; controlling the polarity of each data signal to control each sub-pixel row except the first and last rows to display in horizontal direction following the polarity distribution of alternating positive-positive and negative-negative.
US Patent 8,223,966 to Yeh discloses multiple stream decrypting and decoding systems and related methods thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464